DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/9/2022 in which Applicant lists claims 1-14 as being cancelled, claims 15-24 and 26-27 as being previously presented, claim 25 as being currently amended, and claims 28-31 as being new. It is interpreted by the examiner that claims 15-31 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The amendments to the specification dated 5/9/2022 are accepted. The objections to the specification cited in the office action mailed 2/11/2022 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 12-13 of the remarks, filed 5/9/2022, with respect to the rejection of claims 15 and 25-27, with respect to the Valdes et al. (US 2014/0378843 A1), Lewis et al. (US 5,528,368) and Aono et al. (JP 2006-171024 A)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, Applicant’s arguments on page 14 of the remarks that Vari et al. (WO 00/06980 A1) does not cure the deficiencies by disclosing outputting information relating to a comparison between spectroscopy results of the normal tissue and spectroscopy results of the abnormal tissue, is not found to be persuasive in view of at least the portions of Vari set forth in at least the rejection of claim 15 below. Therefore, upon further consideration, a new ground(s) of rejection is made in view of Valdes, Lewis and Vari.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 19-22 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., U.S. Patent Application Publication Number 2014/0378843 A1, of record (hereafter Valdes) in view of Lewis et al., U.S. Patent Number 5,528,368, of record (hereafter Lewis) and Vari et al., WO 00/06980 A1, of record (hereafter Vari).
Regarding claims 15, 28, 29, 30 and 31, Valdes discloses an observation auxiliary device for use with a surgical microscope operable to use an exciting light and an observation light as a light source by switching between the exciting light and the observation light (see at least figure 1, broadband white light lamp and broadband excitation light lamp; and figure 11, elements 166 and 168; and figure 13, steps 402, 404, 408 and 418; and figure 16, steps 502 and 504), wherein the observation light is a light including a wavelength other than a wavelength of the exciting light (see at least figure 1, broadband white light lamp and broadband excitation light lamp; and figure 11, elements 166 and 168), and the surgical microscope includes a first beam splitter and a second beam splitter (see at least figure 1, as well as figure 11, elements 104), wherein each of the beam splitters receive light from an observation region observed by the surgical microscope (see at least figure 1 and 11), the observation auxiliary device comprising:
an imaging unit that receives light emitted from a beam splitter of the surgical microscope and images a plurality of images of the observation region in situations where the exciting light and the observation light are respectively used as the light source (see at least figure 1, RGB CCD, and figure 11, elements 120 and 122, and paragraph [0082]-[0084]);
an output unit that outputs the images imaged by the imaging unit where the exciting light and the observation light are respectively used as the light source (see at least figure 11, Display 190 and Monitor 192); and
a spectroscopy unit that splits light emitted from a beam splitter of the surgical microscope and provides spectroscopy results (see at least figure 1, element 4, figure 11, element 128, as well as paragraphs [0074]-[0076] and [0111]-[0112]);
wherein the output unit further performs outputting according to the spectroscopy results by the spectroscopy unit (see at least paragraphs [0064]-[0070], [0091]-[0092], [0111]-[0116], [0169]-[0173], [0181]-[0185]);
wherein the spectroscopy unit splits light emitted from at least one beam splitter in a situation where normal tissue is observed with the exciting light as the light source and splits light emitted from the at least one beam splitter in a situation where abnormal tissue is observed with the exciting light as the light source (see at least paragraphs [0060], [0066]-[0070]).
Additionally, Valdes discloses capturing images, processing the images, and then mapping various information into displayed tomographic images for inspection by the surgeon for distinguishing between tumor and normal tissue in real-time (paras. [0149]-[0152]). Valdes device is also capable of generating a tomographic image indicating changes in heme concentration and/or heme oxygenation, or generating tomographic maps or color coding of fluorescence magnitudes (paras. [0149]-[0152], [0165]-[0166]), or generating a real-time indication that abnormal tissue is included in the observation region (see at least paragraphs [0064]-[0070], [0091]-[0092], [0111]-[0116], [0169]-[0173], [0181]-[0185]). 
Valdes further discloses having multiple beam splitters, and that the imaging unit and the spectroscopy unit may be connected to optical output ports (fig. 1, fig. 11, elements 104, paras. [0028], [0073], [0075], [0084], [0110]).
Valdes does not specifically disclose that the spectroscopy unit splits light from a first beam splitter, and the imaging unit splits light from a second beam splitter.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the spectroscopy unit and the imaging unit such that the spectroscopy unit is connected to the first beam splitter, and the imaging unit is connected to the second beam splitter, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the orders of the spectroscopy unit and the imaging unit, for the purpose of providing flexibility in attaching the outputs for the surgical microscope to any of the available optical output ports for use in a desired configuration. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the outputs at any of the desired optical output ports, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to rearrange the orders of the spectroscopy unit and the imaging unit, for the purpose of providing flexibility in attaching the outputs for the surgical microscope to any of the available optical output ports for use in a desired configuration. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Finally, Lewis teaches a spectroscopic imaging device including a first beam splitter and a second beam splitter (see at least figure 6 and/or 8, elements 24 and 38 respectively), wherein an imaging unit may split light from the second beam splitter  (see at least figure 6 and/or 8, element 50 and/or 46), and a spectroscopy unit may split light from a first beam splitter (see at least figure 6, element 46 and/or 44, as well as column 13, line 1-20; and/or figure 8, element 60, as well as column 13, line 57 through column 14, line 6).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes to include the teachings of Lewis so that the spectroscopy unit splits light from a first beam splitter, and the imaging unit splits light from a second beam splitter, for the purpose of providing flexibility in attaching the outputs for the surgical microscope to any of the available optical output ports for use in a desired configuration.
Valdes further does not appear to explicitly disclose that the output unit outputs information relating to a comparison between spectroscopy results for the normal tissue and spectroscopy results for the abnormal tissue, the information output by the output unit comprising a real-time indication that abnormal tissue is included in the observation region.
However, Vari teaches a spectrographic microscope wherein visual images, spectral images, and diagnostics may all be simultaneously output, wherein the processor processes the digital spectral data to provide a diagnosis of the matter, wherein the system is capable of displaying the transmitted visual image as well as the spectral image in conjunction with the diagnostic output, and displaying tables or overlapping spectral graphs of normal and abnormal tissue (see at least the abstract, figure 2, elements 60, 30, 34, 37, 70, 80 and 38, as well as 56, 57 and 58; at least figures 7-9 showing displays of data for healthy and unhealthy tissue; as well as page 4, line 25 through page 7, line 8, page 9, lines 5-24, page 10, line 12 through page 11, line 9, page 12, line 24 through page 13, line 29, page 16, line 1 through page 20, line 4, and page 26, line 30 through page 27, line 33).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes in view of Lewis to include the teachings of Vari so that the output unit outputs information relating to a comparison between spectroscopy results for the normal tissue and spectroscopy results for the abnormal tissue, the information output by the output unit comprising a real-time indication that abnormal tissue is included in the observation region, for the purpose of displaying desired useful information relating to the normal and abnormal tissues in a patient to achieve the predictable result of making it clear to a user of the device that abnormal tissues are present.
Further, gathering, processing, and storing spectral information, with regard to both normal and abnormal tissue, has been shown by at least Vari to be well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention. Therefore, the intended use of the processed data such as outputting “the images imaged by the imaging unit and the graph of spectroscopy results to the same display” (e.g. claim 29), outputting “a graph of the spectroscopy results for the normal tissue and a graph the spectroscopy results for the abnormal tissue overlapped” (e.g. claim 30), and/or outputting “a graph of a value difference between the spectroscopy results for the normal tissue and the spectroscopy results for the abnormal tissue” (e.g. claim 31) requires merely having the device display the resulting spectral data in a particular desired format on a display, which has additionally been shown by at least Valdes in view of Lewis and Vari to be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Regarding claim 19, Valdes in view of Lewis and Vari discloses the limitations of claim 15, and that at least processors, stored memory, monitors, interfaces, and image processing subsystems are used to classify tissue types and display classifications and imaging types to a surgeon (paras. [0114]-[0116] of Valdes).
Valdes does not appear to specifically disclose that the output unit performs predesignated outputting in a situation where the spectroscopy results of the spectroscopy unit satisfy predesignated conditions.
However, Vari further teaches a spectrographic microscope wherein visual images, spectral images, and diagnostics may all be simultaneously output, and wherein the output unit performs predesignated outputting in a situation where the spectroscopy results of the spectroscopy unit satisfy predesignated conditions (see at least the abstract, figure 2, page 4, line 25 through page 7, line 8, page 10, line 12 through page 11, line 9, and page 16, line 1 through page 18, line 2).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes in view of Lewis to include the teachings of Vari so that the apparatus includes the output unit which performs predesignated outputting in a situation where the spectroscopy results of the spectroscopy unit satisfy predesignated conditions, for the purpose of using known analysis techniques to automatically diagnose and display cancer and tumor cells to a user of the microscope.

Regarding claim 20, Valdes in view of Lewis and Vari discloses the limitations of claim 15, and wherein the spectroscopy unit splits light emitted from the first beam splitter in a situation of observing an observation target with the observation light as the light source and light emitted from the first beam splitter in a situation of observing the same observation target with the exciting light as the light source, and the output unit uses spectroscopy results of the spectroscopy unit of the situation where the observation light is the light source to correct spectroscopy results of the spectroscopy unit obtained with the exciting light as the light source (see at least paragraphs [0030]-[0034], [0065], [0078], [0091]-[0092], [0101], [0173], [0181]-[0185] of Valdes).
Regarding claim 21, Valdes in view of Lewis and Vari discloses the limitations of claim 15, and wherein the imaging unit receives light emitted from the second beam splitter of the surgical microscope to image a plurality of images of the observation region of the surgical microscope in a situation where the same light source is used, and the output unit further outputs an image where the plurality of images imaged by the imaging unit is synthesized (see at least paragraphs [0076]-[0078], [0087], [0091]-[0092], [0110]-[0116], [0127]-[0129], [0169]-[0173] and [0181]-[0185] of Valdes; and column 6, lines 5-17, column 13, lines 21-34, and column 14, lines 35-54 of Lewis).
Regarding claim 22, Valdes in view of Lewis and Vari discloses the limitations of claim 15, and wherein the output unit further outputs the images imaged by the imaging unit respectively using the exciting light and the observation light as the light source at the same time (see at least figure 3, as well as paragraphs [0089]-[0092], [0140], [0197]-[0198] and [0207] of Valdes).
Regarding claim 24, Valdes in view of Lewis and Vari discloses the limitations of claim 15, and wherein the observation light is a natural light (see at least paragraphs [0146], [0169]-[0173] of Valdes).
Regarding claims 25-27, Valdes discloses a surgical microscope (see at least figures 1 and 11), an information processing method (see at least figures 2, 3, 13, 15 and 16), and a non-transitory computer readable medium which comprises a stored program for causing a computer to function (see at least elements 178, 180, 182, 184, 186, 188, 194 and 196, paragraphs [0082] and [0084],  “computer control system”) comprising:
a light source configures to switch between an exciting light and an observation light (see at least figure 1, broadband white light lamp and broadband excitation light lamp; and figure 11, elements 166 and 168; and figure 13, steps 402, 404, 408 and 418; and figure 16, steps 502 and 504), wherein the observation light is a light including a wavelength other than a wavelength of the exciting light (see at least figure 1, broadband white light lamp and broadband excitation light lamp; and figure 11, elements 166 and 168);
a first beam splitter and a second beam splitter (see at least figure 1, as well as figure 11, elements 104), wherein each of the beam splitters receives light from an observation region observed by the surgical microscope (see at least figure 1 and 11);
an observation auxiliary device comprising an imaging unit that receives light emitted from the beam splitter of the surgical microscope and images a plurality of images of the observation region in situations where the exciting light and the observation light are respectively used as the light source (see at least figure 1, RGB CCD, and figure 11, elements 120 and 122, and paragraph [0082]-[0084]);
an output unit that outputs the images imaged by the imaging unit where the exciting light and the observation light are respectively used as the light source (see at least figure 11, Display 190 and Monitor 192); and
a spectroscopy unit that splits light emitted from a beam splitter of the surgical microscope and provides spectroscopy results (see at least figure 1, element 4, figure 11, element 128, as well as paragraphs [0074]-[0076] and [0111]-[0112]);
wherein the output unit further performs outputting according to the spectroscopy results by the spectroscopy unit (see at least paragraphs [0064]-[0070], [0091]-[0092], [0111]-[0116], [0169]-[0173], [0181]-[0185]);
wherein the spectroscopy unit splits light emitted from at least one splitter in a situation where normal tissue is observed with the exciting light as the light source and splits light emitted from the at least one beam splitter in a situation where abnormal tissue is observed with the exciting light as the light source (see at least paragraphs [0060], [0066]-[0070]).
Additionally, Valdes discloses capturing images, processing the images, and then mapping various information into displayed tomographic images for inspection by the surgeon for distinguishing between tumor and normal tissue in real-time (paras. [0149]-[0152]). Valdes device is also capable of generating a tomographic image indicating changes in heme concentration and/or heme oxygenation, or generating tomographic maps or color coding of fluorescence magnitudes (paras. [0149]-[0152], [0165]-[0166]), or generating a real-time indication that abnormal tissue is included in the observation region (see at least paragraphs [0064]-[0070], [0091]-[0092], [0111]-[0116], [0169]-[0173], [0181]-[0185]). 
Valdes further discloses having multiple beam splitters, and that the imaging unit and the spectroscopy unit may be connected to optical output ports (fig. 1, fig. 11, elements 104, paras. [0028], [0073], [0075], [0084], [0110]).
Valdes does not specifically disclose that the spectroscopy unit splits light from a first beam splitter, and the imaging unit splits light from a second beam splitter.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the spectroscopy unit and the imaging unit such that the spectroscopy unit is connected to the first beam splitter, and the imaging unit is connected to the second beam splitter, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the orders of the spectroscopy unit and the imaging unit, for the purpose of providing flexibility in attaching the outputs for the surgical microscope to any of the available optical output ports for use in a desired configuration. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the outputs at any of the desired optical output ports, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to rearrange the orders of the spectroscopy unit and the imaging unit, for the purpose of providing flexibility in attaching the outputs for the surgical microscope to any of the available optical output ports for use in a desired configuration. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Finally, Lewis teaches a spectroscopic imaging device including a first beam splitter and a second beam splitter (see at least figure 6 and/or 8, elements 24 and 38 respectively), wherein an imaging unit may split light from the second beam splitter  (see at least figure 6 and/or 8, element 50 and/or 46), and a spectroscopy unit may split light from a first beam splitter (see at least figure 6, element 46 and/or 44, as well as column 13, line 1-20; and/or figure 8, element 60, as well as column 13, line 57 through column 14, line 6).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes to include the teachings of Lewis so that the spectroscopy unit splits light from a first beam splitter, and the imaging unit splits light from a second beam splitter, for the purpose of providing flexibility in attaching the outputs for the surgical microscope to any of the available optical output ports for use in a desired configuration.
Valdes further does not appear to explicitly disclose that the output unit outputs information relating to a comparison between spectroscopy results for the normal tissue and spectroscopy results for the abnormal tissue, the information output by the output unit comprising a real-time indication that abnormal tissue is included in the observation region.
However, Vari teaches a spectrographic microscope wherein visual images, spectral images, and diagnostics may all be simultaneously output, wherein the processor processes the digital spectral data to provide a diagnosis of the matter, wherein the system is capable of displaying the transmitted visual image as well as the spectral image in conjunction with the diagnostic output, and spectral graphs and/or tables of normal and abnormal tissue (see at least the abstract, figure 2, elements 60, 30, 34, 37, 70, 80 and 38, as well as 56, 57 and 58; at least figures 7-9 showing displays of data for healthy and unhealthy tissue; as well as page 4, line 25 through page 7, line 8, page 9, lines 5-24, page 10, line 12 through page 11, line 9, page 12, line 24 through page 13, line 29, page 16, line 1 through page 20, line 4, and page 26, line 30 through page 27, line 33).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes in view of Lewis to include the teachings of Vari so that the output unit outputs information relating to a comparison between spectroscopy results for the normal tissue and spectroscopy results for the abnormal tissue, the information output by the output unit comprising a real-time indication that abnormal tissue is included in the observation region, for the purpose of displaying desired useful information relating to the normal and abnormal tissues in a patient to achieve the predictable result of making it clear to a user of the device that abnormal tissues are present. Gathering, processing, and storing spectral information, with regard to both normal and abnormal tissue, has been shown by at least Vari to be well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention, and displaying the resulting spectral data in any desired format on a display has additionally been shown by at least Vari to be well-known to one of ordinary skill in the art, before the effective filing date of the claimed invention.

Claims 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al., U.S. Patent Application Publication Number 2014/0378843 A1, of record (hereafter Valdes) in view of Lewis et al., U.S. Patent Number 5,528,368, of record (hereafter Lewis) and Vari et al., WO 00/06980 A1, of record (hereafter Vari) as applied to claim 15 above, and further in view of Aono et al., JP 2006-171024 A, of record (hereafter Aono).
Regarding claim 16, Valdes does not specifically disclose an optical fiber to which at least a portion of the light emitted from the first beam splitter becomes incident that emits the incident light to the spectroscopy unit;
wherein the spectroscopy unit splits the light incident via the optical fiber from among the light emitted from the first beam splitter.
However, Aono teaches a multi-point fluorescence spectrophotometry microscope including an optical fiber wherein at least a portion of light reflected from a mirror is incident on the spectroscopy unit through the optical fiber, such that the spectroscopy unit splits the light incident via the optical fiber from among the light received from the mirror (see at least the title, abstract, and figures 1 and 8, elements 12, 31, 16, 18 and 19 of Aono).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes in view of Lewis and Vari to include the teachings of Aono so that the apparatus includes an optical fiber to which at least a portion of the light emitted from the first beam splitter becomes incident that emits the incident light to the spectroscopy unit, wherein the spectroscopy unit splits the light incident via the optical fiber from among the light emitted from the first beam splitter, for the purpose of using an optical fiber to direct light from the beam splitter to the spectroscopy unit while allowing positioning of the spectroscopy unit in a desired position with respect to the beam splitter while having a reasonable expectation for success.
Regarding claims 17-18, Valdes in view of Lewis and Vari discloses a mechanism for focus adjustment (para. [0114] of Valdes), and an auto-zoom mechanism (para. [0114] of Valdes, zoom optics 160, zoom motor/sensor 162 of Valdes), but does not specifically disclose a reception unit that receives at least one from among an enlargement ratio and a focal length of the surgical microscope;
wherein the output unit corrects the spectroscopy results of the spectroscopy unit according to at least one from among the enlargement ratio and the focal length received by the reception unit; or the output unit corrects the spectroscopy results of the spectroscopy unit according to an enlargement ratio of a zoom output by the auto-zoom mechanism.
However, Aono teaches a multi-point fluorescence spectrophotometry microscope including a translation amount, an enlargement ratio, and a rotation angle, wherein a correction calculation is performed based on the values of the translation amount, enlargement ratio, and/or rotation angle (see at least the title, abstract, and paragraphs [0031]-[0033], [0044]-[0049], [0052], [0055] and [0074] of Aono).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes in view of Lewis and Vari to include the teachings of Aono so that the apparatus includes a reception unit that receives at least one from among an enlargement ratio and a focal length of the surgical microscope, and wherein the output unit corrects the spectroscopy results of the spectroscopy unit according to at least one from among the enlargement ratio and the focal length received by the reception unit; or the output unit corrects the spectroscopy results of the spectroscopy unit according to an enlargement ratio of a zoom output by the auto-zoom mechanism, for the purpose of using known correction techniques to form corrected images for outputting to a microscope’s user while having a reasonable expectation for success.
Regarding claim 23, Valdes in view of Lewis and Vari discloses the limitations of claim 15, and the ability to switch light sources and reimage an observation region of the surgical microscope, and output an updated image imaged by the imaging unit (see at least the abstract, paragraphs [0028] and [0127]-[0129] of Valdes).
Valdes does not specifically disclose a determination unit that, in the situation of using the exciting light as the light source, determines whether the image imaged by the imaging unit is moved or an enlargement ratio of the image is changed, wherein the imaging unit, in a situation where the determination unit detects a movement of the image or a change in the enlargement ratio, switches the light source to the observation light and images an image of the observation region of the surgical microscope, and the output unit updates an output of the image imaged by the imaging unit with the observation light as the light source.
However, Aono teaches a multi-point fluorescence spectrophotometry microscope including a translation amount, an enlargement ratio, and a rotation angle, wherein a correction calculation is performed based on the values of the translation amount, enlargement ratio, and/or rotation angle (see at least the title, abstract, and paragraphs [0031]-[0033], [0044]-[0049], [0052], [0055] and [0074] of Aono).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the observation auxiliary device of Valdes in view of Lewis and Vari to include the teachings of Aono so that the apparatus includes a determination unit that, in the situation of using the exciting light as the light source, determines whether the image imaged by the imaging unit is moved or an enlargement ratio of the image is changed, wherein the imaging unit, in a situation where the determination unit detects a movement of the image or a change in the enlargement ratio, switches the light source to the observation light and images an image of the observation region of the surgical microscope, and the output unit updates an output of the image imaged by the imaging unit with the observation light as the light source, for the purpose of using known correction techniques to form updated compensated images for outputting to a microscope’s user while having a reasonable expectation for success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,852,517 B2, of record,  in view of Hefti et al., U.S. Patent Application Publication Number 2009/0202119 A1, of record (hereafter Hefti). 
All the limitations of claims 15 and 20 of the instant application are set forth in claims 1 and 6 of U.S. Patent No. 10,852,517 B2, except that the microscope is a surgical microscope, and that the information output by the output unit comprises a real-time indication.
However, Hefti teaches a method for analyzing and processing fluorescent images for a surgical microscope wherein information output by an output unit to a surgeon includes real-time indication of abnormal tissue (see at least the abstract, figures 1a, 3-6, and paragraphs [0015]-[0016], [0026]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to use the observation auxiliary device in a surgical microscope which includes real-time indication of abnormal tissue, for the purpose of using known techniques to assist a surgeon in identifying and removing abnormal/cancerous tissue from a patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/11/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872